                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

          Willie T. Bobbitt,           )              JUDGMENT IN CASE
                                       )
             Plaintiff(s),             )               3:16-cv-00576-FDW
                                       )
                  vs.                  )
                                       )
           FNU Scott, et al,           )
            Defendant(s).              )

 DECISION BY COURT. This action having come before the Court at Trial and a verdict having
been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Jury’s July 10, 2019 Verdict.

                                                July 12, 2019
